Mr. Justice Ficueras
delivered the opinion of the court, as follows:
The present prosecution was instituted by information duly sworn to by tbe Fiscal of tbe district of Arecibo, on tbe 16th of December last, based on section 396 of tbe Penal Code, and which reads as follows:
“In tbe town of Camuy tbe aforesaid Pedro Arrieta Dorregaray executed a bond for tbe manufacture of rum. On November 25, 1903, bis distillery was visited by internal revenue agents, it appearing from bis books that be bad in stock only three gallons, whereas two packages were found on tbe premises containing one hundred and thirty gallons of rum, more or less, which rum bad been made in tbe distillery during the preceding days, entry thereof having *401been wilfully and maliciously omitted from the books of the distillery. This act is contrary to the law in such case made and provided, and to the peace and dignity of the People of Porto Rico. Ricardo La Costa, Fiscal of the District.”
Upon this information the trial was held on the 2d of February last, when Charles Beatly and Ralph C. Seddon, internal revenue inspector and agent, testified, and no doubt account was had of what was shown by the books taken from Arrieta, which were produced before tlje justice of the peace of Lares, at the time the aforesaid officials testified. The defendant testified in his own behalf, and the Arecibo court,, on the same day, unanimously pronounced said Arrieta guilty of the crime against the public treasury whereof !he had been accused by the Fiscal, he being adjudged to pay a fine of one hundred dollars, or in default thereof to undergo one day of imprisonment in the San Juan jail for each two dollars left unpaid, and to pay the costs. The accused had no counsel in the lower court to defend him, nor is there any bill of exceptions. On the 15th of February a writing was filed confined exclusively to the taking of an appeal, without making any allegations. The appeal was allowed and the accused appeared as appellant in this Supreme Court through Attorney José C. Ramos. The period of citation and for making a deposit to cover the costs elapsed. The Fiscal opposed the appeal and requested that the costs be imposed upon the appellant.
The Fiscal, having been already cited for the hearing on the 12th of last month, the aforesaid deposit was made, and at that stage of the proceedings Pedro Arrieta y Dorregarav entered an appearance as a party thereto, being represented by the aforesaid Attorney José C. Ramos. By reason of sickness, the latter requested that the proceedings be suspended, which request was denied because the physician’s certificate did not conform to the provisions of section 27 of the rules *403of this court. The case has come up for consideration to this Supreme Court by virtue of a simple writing of appeal in which no allegation is made against the judgment appealed from. But upon studying the matter it cannot he questioned that, by virtue of the powers conferred upon him by section 358 of the Political Code, the Treasurer of Porto Bico issued the regulations under chapter 2, title IX, of said Code, relating to excise taxes, schedules A, B and C. In these regulations taxpayers are informed as to the manner of keeping their books entitled “Registers of Receipts and Deliveries” and “Invoice Book.” These regulations have the force of law, and therefore Pedro Arrieta y Dorregaray was bound to comply with each and every one of their provisions. Now then, in the “Register of Receipts and Deliveries” it is made obligatory upon him to enter at the end of each day the receipts, showing, on one side, the quantity of articles subject to excise taxes, the number and class of packages that have been disposed of, the value of said articles, and the quantity of stamps purchased, and to designate the collector or assistant collector who sold them, and they are to enter opposite the “Receipts,” the “Deliveries,” in the manner ner and form indicated in the regulations; and this book becomes the specific record of the goods manufactured and disposed of. But the defendant omitted to enter on the book a certain quantity of rum manufactured some days before, when it was his duty to make the entry at the end of each day; and as he thereby failed to comply with a provision of the Internal Revenue Law, such as the regulations in question, it is evident that he has committed the offense referred to in section 396 of the Penal Code, because only by complying with each and every one of those rules can a system of taxation be assured precluding all sorts of concealment and fraud. And nothing can be advanced against the agents who discovered these violations, because they are authorized by the regulations themselves to enter the factories and adjoin*405ing premises, and can also at • any time examine the merchandise and books thereof. For all the foregoing reasons we are of the opinion that we shonld affirm in all its parts the judgment appealed from, as rendered by the court of Are-cibo, on the 2d of February, last, with imposition of the costs of this appeal upon appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Sulz- v baeher and MacLeary concurred.